      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 1 of 34. PageID #: 1




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO


FEDERAL TRADE COMMISSION,                       Case No. ____________________

      Plaintiff,                                COMPLAINT FOR PERMANENT
                                                INJUNCTION AND OTHER
      v.                                        EQUITABLE RELIEF 
 
GLOBAL COMMUNITY INNOVATIONS LLC, a
limited liability company;

INNOVATED HEALTH LLC, a limited liability
company, also d/b/a INNOVATIVE HEALTH;

EMERGING NUTRITION INC., a corporation;

PREMIUM HEALTH SUPPLIES, LLC, a limited
liability company;

BUDDHA MY BREAD LLC, a limited liability
company;

INNOVATED FULFILLMENT LLC, a limited
liability company;

SHIP SMART LLC, a limited liability company,
also d/b/a JETPACK or JETPACK
FULFILLMENT;

VISTA MEDIA LLC, a limited liability company;

ASH ABBAS LLC, a limited liability company;
 
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 2 of 34. PageID #: 2




DCT MARKETING, INC., a corporation;

RNA ENTERPRISE, INC., a corporation;

ROS MARKETING & CONSULTING LLC, a
limited liability company;

FRED RICHARD GUERRA, III, individually and
as an officer or member of GLOBAL
COMMUNITY INNOVATIONS LLC,
INNOVATED HEALTH LLC, also d/b/a
INNOVATIVE HEALTH, EMERGING
NUTRITION INC., PREMIUM HEALTH
SUPPLIES, LLC, BUDDHA MY BREAD LLC,
INNOVATED FULFILLMENT LLC, SHIP
SMART LLC, also d/b/a JETPACK and JETPACK
FULFILLMENT, VISTA MEDIA LLC, and ASH
ABBAS LLC;

LANTY PAUL GRAY, JR., a/k/a Lanty Paul,
individually and as an officer or member of DCT
MARKETING, INC., INNOVATED HEALTH
LLC, also d/b/a INNOVATIVE HEALTH,
EMERGING NUTRITION INC., PREMIUM
HEALTH SUPPLIES, LLC, BUDDHA MY
BREAD LLC, INNOVATED FULFILLMENT
LLC, SHIP SMART LLC, also d/b/a JETPACK
and JETPACK FULFILLMENT, and ASH ABBAS
LLC;

RAFAT ABBAS, a/k/a Rafot Abbas, individually
and as an officer or member of RNA
ENTERPRISE, INC., INNOVATED HEALTH
LLC, also d/b/a INNOVATIVE HEALTH,
EMERGING NUTRITION INC., PREMIUM
HEALTH SUPPLIES, LLC, BUDDHA MY
BREAD LLC, INNOVATED FULFILLMENT
LLC, SHIP SMART LLC, also d/b/a JETPACK
and JETPACK FULFILLMENT, and ASH ABBAS
LLC; and
       Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 3 of 34. PageID #: 3




ROBBY O. SALAHEDDINE, individually and as
an officer or member of ROS MARKETING &
CONSULTING, LLC, EMERGING NUTRITION
LLC, and PREMIUM HEALTH SUPPLIES, LLC,

Defendants.



       Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:

       1.      The FTC brings this action under Section 13(b) of the Federal Trade Commission

Act (“FTC Act”), 15 U.S.C. § 53(b), to obtain permanent injunctive relief, rescission or

reformation of contracts, restitution, the refund of monies paid, disgorgement of ill-gotten

monies, and other equitable relief for Defendants’ acts or practices in violation of Sections 5(a)

and 12 of the FTC Act, 15 U.S.C. §§ 45(a) and 52, in connection with Defendants’ marketing

and sale of purported cognitive enhancement products.

                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

and 1345, and 15 U.S.C. §§ 45(a), 52, and 53(b).

       3.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1), (b)(2), (c)(2), and

(d), and 15 U.S.C. § 53(b).

                                           PLAINTIFF

       4.      The FTC is an independent agency of the United States Government created by

statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),

which prohibits unfair or deceptive acts or practices in or affecting commerce. The FTC also

enforces Section 12 of the FTC Act, 15 U.S.C. § 52, which prohibits false advertisements for

food, drugs, devices, services, or cosmetics in or affecting commerce.


                                                 2
          Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 4 of 34. PageID #: 4



          5.    The FTC is authorized to initiate federal district court proceedings, by its own

attorneys, to enjoin violations of the FTC Act and to secure such equitable relief as may be

appropriate in each case, including rescission or reformation of contracts, restitution, the refund

of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. § 53(b) and 56(a)(2)(A).

                                         DEFENDANTS

Merchants

          6.    Defendant Global Community Innovations LLC (“GCI”) was an Ohio limited

liability company from March 28, 2011, until it dissolved on or about April 1, 2016. Prior to its

dissolution, GCI’s principal place of business was at 3416 Keyser Parkway, Cuyahoga Falls,

Ohio 44223. GCI transacts or has transacted business in this district and throughout the United

States.

          7.    Defendant Innovated Health LLC, also d/b/a Innovative Health (“Innovated

Health”), was an Ohio limited liability company from January 9, 2014, until it dissolved on or

about July 1, 2015. Prior to its dissolution, Innovated Health’s principal place of business was at

3416 Keyser Parkway, Cuyahoga Falls, Ohio 44223. Innovated Health transacts or has

transacted business in this district and throughout the United States.

          8.    Defendant Emerging Nutrition Inc. (“Emerging Nutrition”) is an Ohio corporation

with its principal place of business at 1690 East Avenue, Akron, Ohio 44314. Emerging

Nutrition has also conducted business at 2241 Front Street, Suite B, Cuyahoga Falls, Ohio

44221. Emerging Nutrition transacts or has transacted business in this district and throughout

the United States.

          9.    Defendant Premium Health Supplies, LLC (“PHS”) is an Ohio limited liability

company with its principal place of business at 339 South Miller Road, Akron, Ohio 44333.



                                                 3
       Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 5 of 34. PageID #: 5



PHS has also conducted business at 2241 Front Street, Suite B, Cuyahoga Falls, Ohio 44221, and

P.O. Box 192, Cuyahoga Falls, Ohio 44222. PHS transacts or has transacted business in this

district and throughout the United States.

Advertising Services Company

       10.     Buddha My Bread LLC (“Buddha”) is an Ohio limited liability company with its

principal place of business at 1690 East Avenue, Akron, Ohio 44314. Buddha transacts or has

transacted business in this district and throughout the United States.

Fulfillment Companies

       11.     Innovated Fulfillment LLC (“Innovated Fulfillment”) was an Ohio limited

liability company from May 4, 2014, until its dissolution on or about July 1, 2015. Until its

dissolution, Innovated Fulfillment’s principal place of business was at 113 Tyler Avenue,

Cuyahoga Falls, Ohio 44221. Innovated Fulfillment has also conducted business at 4704 Darrow

Road, Suite 4, Stow, Ohio 44224. Innovated Fulfillment transacts or has transacted business in

this district and throughout the United States.

       12.     Ship Smart LLC, also d/b/a Jetpack or Jetpack Fulfillment (“Ship Smart”), is an

Ohio limited liability company with its principal place of business at 322 Shenandoah Boulevard,

Barberton, Ohio 44203. Ship Smart has also conducted business at 6100 Oak Tree Boulevard,

Independence, Ohio 44131, and 3420 Cavalier Trail, Suite E, Cuyahoga Falls, Ohio 44224.

Payment Processor

       13.     Ash Abbas LLC is an Ohio limited liability company with its principal place of

business at 322 Shenandoah Boulevard, Barberton, Ohio 44203. Ash Abbas LLC has also

conducted business at 3967 West Market Street, Suite 119, Akron, Ohio 44333. Ash Abbas LLC

transacts or has transacted business in this district and throughout the United States.



                                                  4
       Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 6 of 34. PageID #: 6



Holding Companies

       14.     Vista Media LLC (“Vista Media”) is an Ohio limited liability company with its

principal place of business at 3416 Keyser Parkway, Cuyahoga Falls, Ohio 44223. Vista Media

transacts or has transacted business in this district and throughout the United States.

       15.     DCT Marketing, Inc. (“DCT”) is an Ohio corporation with its principal place of

business at 1684 East Avenue, Akron, Ohio 44314. DCT has also conducted business at 2639

Shelburn Avenue, Akron, Ohio 44312. DCT transacts or has transacted business in this district

and throughout the United States.

       16.     RNA Enterprise, Inc. (“RNA”) is an Ohio corporation with its principal place of

business at 322 Shenandoah Boulevard, Barberton, Ohio 44203. RNA transacts or has transacted

business in this district and throughout the United States.

       17.     ROS Marketing & Consulting, LLC (“ROS”) is an Ohio limited liability company

with its principal place of business at 339 South Miller Road, Akron, Ohio 44333. ROS

transacts or has transacted business in this district and throughout the United States.

       18.     Defendants GCI, Innovated Health, Emerging Nutrition, PHS, Buddha, Innovated

Fulfillment, Ship Smart, Vista Media, Ash Abbas LLC, DCT, RNA, and ROS shall be referred to

collectively as the “Corporate Defendants.”

Individual Defendants

       19.     Defendant Fred Richard Guerra, III (“Guerra”) is the owner and sole member of

GCI and Vista Media; either directly, or indirectly through Vista Media, an owner of Innovated

Health; an owner of PHS and Innovated Fulfillment, and, since 2016, Ash Abbas LLC; and a

principal of Buddha. Through Vista Media, he is an owner of Emerging Nutrition and Ship

Smart. At all times material to this Complaint, acting alone or in concert with others, he has



                                                 5
        Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 7 of 34. PageID #: 7



formulated, directed, controlled, had the authority to control, or participated in the acts and

practices of the Corporate Defendants, including the acts and practices set forth in this

Complaint. Defendant Guerra resides in this district and, in connection with the matters alleged

herein, transacts or has transacted business in this district and throughout the United States.

       20.       Defendant Lanty Paul Gray, Jr., a/k/a Lanty Paul (“Gray”), is the owner and sole

member of DCT Marketing; a principal of Buddha; and, since 2016, an owner of Ash

Abbas LLC. Through DCT Marketing, Defendant Gray is an owner of Innovated Health,

Emerging Nutrition, and PHS, and a member of Innovated Fulfillment and Ship Smart. At all

times material to this Complaint, acting alone or in concert with others, he has formulated,

directed, controlled, had the authority to control, or participated in the acts and practices of the

Corporate Defendants. Defendant Gray resides in this district and, in connection with the

matters alleged herein, transacts or has transacted business in this district and throughout the

United States.

       21.       Defendant Rafat Abbas, a/k/a Rafot Abbas (“Abbas”), is the sole owner of RNA;

a principal of Buddha; and, since 2016, an owner of Ash Abbas LLC. Through RNA, Defendant

Abbas is an owner of Innovated Health, Emerging Nutrition, and PHS, and a member of

Innovated Fulfillment and Ship Smart. At all times material to this Complaint, acting alone or in

concert with others, he has formulated, directed, controlled, had the authority to control, or

participated in the acts and practices of the Corporate Defendants. Defendant Abbas resides in

this district and, in connection with the matters alleged herein, transacts or has transacted

business in this district and throughout the United States.

       22.       Defendant Robby O. Salaheddine (“Salaheddine”) is the sole owner of ROS.

Through ROS, Defendant Salaheddine is an owner of Emerging Nutrition and PHS. On one or



                                                  6
       Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 8 of 34. PageID #: 8



more occasions, Defendant Salaheddine has held himself out as President or affiliate marketing

Account Manager of Innovated Health. At all times material to this Complaint, acting alone or

in concert with others, he has formulated, directed, controlled, had the authority to control, or

participated in the acts and practices of the Corporate Defendants. Defendant Salaheddine

resides in this district and, in connection with the matters alleged herein, transacts or has

transacted business in this district and throughout the United States.

                                    COMMON ENTERPRISE

       23.     The Corporate Defendants have operated as a common enterprise while engaging

in the deceptive acts and practices alleged below. Defendants conducted the business practices

described below through an interrelated network of companies that were under common control

and had common ownership, officers, managers, business functions, employees, and office

locations. Because these Corporate Defendants have operated as a common enterprise, each of

them is jointly and severally liable for the acts and practices alleged below. Individual

Defendants Guerra, Gray, Abbas, and Salaheddine, have formulated, directed, controlled, had the

authority to control, or participated in the acts and practices of the Corporate Defendants that

constitute the common enterprise.

                                           COMMERCE

       24.     At all times material to this Complaint, Defendants have maintained a substantial

course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

15 U.S.C. § 44.

                           DEFENDANTS’ BUSINESS ACTIVITIES

       25.     From approximately August 2012 until at least January 2017, through a web of

corporate entities, Defendants marketed and sold via the Internet purported cognitive



                                                  7
          Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 9 of 34. PageID #: 9



enhancement dietary supplements under various brand names, including, but not limited to, Xcel,

EVO, Geniux, and Ion-Z (collectively, “Geniux Products”) to consumers throughout the United

States.

          26.   Defendants constructed their web of entities using a complicated and evolving

mix of ownership, by individual Defendants Guerra, Gray, Abbas, and Salaheddine, or by those

individual defendants through their various holding companies. Although defendants Guerra,

Gray, Abbas, and Salaheddine registered certain corporate entities under their own names, they

also masked their involvement by utilizing other individuals to register other corporate entities

that were part of the common enterprise. Regardless of which individual registered a company,

Defendants Guerra, Gray, Abbas, and Salaheddine shared profits pursuant to various informal

distribution arrangements that reflected undocumented verbal agreements regarding percentages

of company “ownership.”

          27.   Defendants Guerra, Gray, Abbas, and Salaheddine designated particular corporate

entities to act as merchants, fulfillment companies, a payment processor, and an advertising

services company, but these same individual defendants controlled the operations of each of the

corporate entities, often from shared office locations, and with the assistance of the same

employees, contractors, and others. In addition, although individual defendants at times received

profit distributions from particular corporate entities, they engaged a single payroll entity that

issued regular paychecks to the individual defendants and those who assisted them without

distinguishing whether the hours worked were for a particular corporate entity.

Defendants’ False and Misleading Product Claims on their Merchant Websites

          28.   Defendants marketed and sold the Geniux Products in at least five different

formulations, utilizing approximately 15 different active ingredients and often in undisclosed



                                                  8
Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 10 of 34. PageID #: 10
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 11 of 34. PageID #: 11



                                                      

(Exh. A at 1.)

                                               * * * 

       . . . Clinical Trials have shown that Geniux boosts brain power by up to 89.2% 

       [and] increases focus by up to 121% . . .  

(Exh. A at 2.)

                                               * * * 




                                                                                             

       CNN (Sep 2014) – ‘Dozens of clinical tests have proven the benefits of Geniux to 

       enhance brain power and performance, and its [sic] received support from 

       celebrities like UFC commentator Joe Rogan and best‐selling author Tim Ferris . . 

       . .’ 

(Exh. A at 4.)

                                               * * * 


                                                10
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 12 of 34. PageID #: 12




       HOW DOES GENIUX WORK? . . . 

       Boost Brain Power – Geniux uses a scientifically‐engineered stack of maximum 
       strength nootropics, known as ‘smart drugs,’ to help increase brain activity, 
       mental performance, and vigilance. 
        
       Enhance Memory Recall – Simply put, Geniux ”wakes up your brain” and allows 
       you to think clearly, process data more quickly, and retain more information.  
       Only Geniux gives you the focus and concentration you need to work smarter, 
       work longer and get the job done. 
        
       Skyrocket Concentration – Geniux allows you to ignore constant distractions and 
       focus on the task at hand.  It ‘zooms you in’ so you’re motivated, alert, and find 
       yourself concentrating harder and remembering more than ever before. 
 
(Exh. A at 4-5.) 
 
           b. Geniux Lander Fuel Ad, Exh. B




FORMULATED TO HELP 

 SKY‐ROCKET CONCENTRATION . . . 

 ENHANCE MEMORY RECALL . . .




(Exh. B at 1.)

                                              * * * 

        Help conquer the pesky distraction that sabotages your ability to focus . . .  


                                               11
Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 13 of 34. PageID #: 13
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 14 of 34. PageID #: 14



           c. Geniux Lander Onyx Ad, Exh. C




(Exh. C at 1.)

                                               * * * 

                 QUICK FACTS ABOUT YOUR BRAIN 

                   The brain begins to lose sharpness of memory from as early as 30 
                    [years of age] . . . 
                   If you do not follow a strict brain diet or take a daily enhancer such 
                    as GENIUX[,] your brain will begin to decline in performance, 
                    causing you to rapidly lose memory and focus as you age 
        
(Exh. C at 1.)

                                               * * * 


                                                13
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 15 of 34. PageID #: 15



       Every day our bodies change a bit and some of our brain cells die . . . . As we age 

       our mental health naturally declines from the daily stress we put on our brains.   

       That is why you need GENIUX – It’s [sic] one of a kind formula . . . improve[s] all 

       areas of cognitive growth, including focus, energy, short and long term memory, 

       problem solving capabilities, and much more. 




(Exh. C at 2.)

                                                * * * 

        Supports cognitive performance increasing your memory recall and giving 

             you crystal clear focus like you’ve never experienced before. 

(Exh. C at 2.)

                                                  * * * 

       Start seeing results like: 

        Increase in memory recall . . . 

        Noticeably more focus 

        Improved memory & brain  

(Exh. C at 3.)

       31.       Defendants’ representations that the Geniux Products improve short and long term

memory, increase focus, and increase concentration in users; prevent memory loss and increase

                                                 14
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 16 of 34. PageID #: 16



short and long term memory in persons experiencing cognitive decline because of age; boost

brain power, including by as much as 89.2 percent; increase users’ IQ; or improve users’ speed

of information processing are false and/or Defendants did not possess and rely upon a reasonable

basis to substantiate those representations.

       32.     There are no human clinical studies of the Geniux Products demonstrating any

efficacy in users, including increasing focus, increasing concentration, boosting brain power,

enhancing memory recall, or increasing IQ.

       33.     In some instances, Defendants’ websites falsely claimed “support” from

celebrities such as UFC commentator Joe Rogan and best-selling author Tim Ferris, suggesting

that these celebrities endorsed the Geniux Products. (Exh. A at 4.)

       34.     In some instances, Defendants’ websites included false “as seen on” references to

legitimate news sources like Chicago Tribune, CNN, The Daily News, NBC, The New York

Times, and USA Today, among others, implying that these news sources featured the Geniux

Products and their claimed effects. (Exhs. A at 4 and C at 1.)

Defendants’ Affiliate Advertising Practices and Sham News Websites

       35.     From at least March 2014 until January 2017, Defendants, through third parties

known as affiliate networks, authorized entities known as affiliate marketers to disseminate

Internet and email advertisements, including websites that looked like legitimate news sites, to

lure consumers to Defendants’ websites where the consumers could purchase the Geniux

Products. These websites, which had the appearance of being news websites, were in fact

advertisements (“sham news”), with URLs like energyandfitnesshelp.com,

fitnessandenergytips.com, www.com-news.info, cmn.com--news.info, geniuxinfo.com,




                                                15
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 17 of 34. PageID #: 17



usweeklynews.today, dailyenergyadvice.com, finance.yahoo.com, womensdietmag.com.

Defendants often referred to these websites as advertorials.

       36.      For each consumer who viewed an affiliate marketer’s advertisement and then

took a specific action, such as clicking through to, or making a purchase on, one of the

Defendants’ websites, Defendants paid a fee to the affiliate network, which in turn paid a fee to

the affiliate marketer. Defendants used at least thirty-six affiliate networks that in turn used an

unknown number of affiliate marketers to advertise the Geniux Products.

       37.      The sham news websites contained a number of deceptive claims about the

Geniux Products, often the same as or substantially similar to the claims on Defendants’

websites. To induce consumers to purchase the Geniux Products, Defendants disseminated or

caused to be disseminated advertisements for the products, including but not limited to the

attached Exhibits D through F. These advertisements contained the following statements and

depictions, among others:

             a. “Reporters” featured in the “news” reports have represented that they have

                examined product research or tested the Geniux Products on themselves and

                report that Geniux improved their ability to focus, their mental function, their

                memory, and the speed at which they could process new information. For

                example a “CNN” advertorial, which appeared at URLs including www.com--

                news.info/cmn/brain/hawking2/, claimed that CNN reporter Anderson Cooper

                allegedly took Geniux for a fourteen-day trial, reporting that “Geniux is the real

                deal. The increase in focus, creativity and overall mental performance was a little

                bit scary to be honest – I felt like a different person.” (Exh. E at 3.)




                                                  16
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 18 of 34. PageID #: 18



             b. The CNN advertorial featured claims that Geniux “doubles IQ,” “increases IQ . . .

                Up to 100%,” can “effortlessly boost IQ,” and is “THE best treatment available to

                . . . boost overall IQ.” (Exh. E at 1.) The Discover advertorial (which appeared at

                URLs including fitnessandenergytips.com/brain/discover) similarly claimed that

                Geniux caused users to “double their IQ.” (Exh. F at 1 (emphasis in original).)

             c. The Smart Stuff advertorial (which appeared at URLs including

                http://energyandfitnesshelp.com/brain/smartstuff) and the Discover advertorial

                both featured claims that “[Geniux] boosts brain power by up to 89.2%, sharpens

                your mind and sky-rockets your energy levels.” (Exh. D at 1 and Exh. F at 1.)

       38.      In some instances, the sham news sites claimed that the Geniux Products could

increase focus, including by as much as 300 percent. The sites also claimed that Geniux

Products have been clinically proven to increase concentration, boost brain power, and enhance

memory recall. For example:

             a. The CNN advertorial initially claimed that “[a]fter 7 years Harvard Scientists

                Finally Break New Ground . . . With Invention of Smart Drug [Geniux] That

                Increases . . . Focus Up to %100 [sic].” (Exh. E at 1.) The advertorial later

                included a “STORY UPDATE” that claimed that “CNN broke the news first and

                uncovered that Geniux raises levels of focus and performance every day by

                300%.” (Exh. E at 2.)

             b. The Smart Stuff, CNN, and Discover advertorials claimed that the Geniux

                Products were clinically proven to increase concentration (Exh. D at 3), and to do

                so by 32 percent (Exh. E at 3) and by 312 percent (Exh. F at 3).




                                                 17
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 19 of 34. PageID #: 19



             c. The CNN and Discover advertorials claimed that clinical trials or studies proved

                that the Geniux Products “boost brain power by up to 89.2%.” (Exh. D at 1 and

                Exh. F at 1.) The Smart Stuff advertorial also claimed that “This clinically proven

                supplement GeniuxTM is shown to boost brain activity.” (Exh. D at 2.)

             d. The Smart Stuff, CNN, and Discover advertorials claimed that the Geniux

                Products were clinically proven to “enhance memory recall.” (Exh. D at 3, Exh.

                E at 3, and Exh. F at 3.)

       39.      The Geniux Products neither increase focus by 100% or 300% nor increase IQ,

including by as much as 100%. Nor do Defendants possess and rely upon a reasonable basis to

substantiate these representations. Moreover, clinical tests do not prove that the Geniux

Products: increase concentration, including by 32% or 312%; boost brain power, including by

up to 89.2%; or enhance memory recall.

       40.      In some instances, the sham news websites falsely claimed that the Geniux

Products have been tested in human clinical trials, including over 2,000 trials conducted by the

Nottingham Clinical Trials Unit (NCTU). For example:

             a. The Discover advertorial and the Smart Stuff advertorial both claimed, “After

                several years and over 2000 trials at The Nottingham Clinical Trials Unit, Geniux

                pills are back in production . . . .” (Exh. D at 1 and Exh. F at 2.)

             b. In a section entitled, “The Nottingham Clinical Trials Unit: Research Findings,”

                the Discover advertorial featured an excerpt from the purported trial: “Participant

                #214 Case Study,” which summarized a purported study subject’s experiences

                with the Geniux Product over a four-week period, including increasing energy and

                ability to focus each week and concluding with a “crystal-clear” memory and



                                                  18
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 20 of 34. PageID #: 20



                “levels of focus and concentration [that] have been through the roof!” (Exh. F

                at 4.)

             c. This same advertorial featured an image of CT scans of two brains – one scan

                “Before taking Geniux” and another scan “24 minutes after taking Geniux.”

                Superimposed on the bottom of this image was “Research compliments of The

                Nottingham Clinical Trials Unit (NCTU).” Accompanying the image was the

                claim, “‘87% of students reported an increase with their grades. Other

                participants had mental success with zero anxiety or the feeling of being

                overwhelmed in pressure situations.’ – NCTU Research.” (Exh. F at 5.)

             d. The Smart Stuff advertorial featured this identical NCTU Research quote about

                students’ results after taking Geniux. (Exh. D at 4.) This claim appeared above a

                link to an offer with substantially similar images appearing in some of

                Defendants’ Geniux lander pages. (Exh. C at 1.)

       41.      In fact, the Nottingham Clinical Trials Unit has not tested the Geniux Products,

and the purported research results are fictitious.

       42.      In some instances, the sham news websites falsely attributed alleged dramatic

results or achievements to others, including celebrity scientists and entrepreneurs such as

Stephen Hawking, Bill Gates, Elon Musk, and Kanye West, and suggested they endorse the

Geniux Products. For example:

             a. The “CNN” advertorial prominently featuring Stephen Hawking’s image falsely

                claimed, “Stephen Hawking said that his brain is sharper than ever, more clear

                and focused and he credits a large part to using Geniux.” (Exh. E at 1.)




                                                 19
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 21 of 34. PageID #: 21



             b. This same advertorial featured an image of Bill Gates and the following false

                endorsement: “‘The results were unbelievable. Every aspect of my mental

                performance accelerated from day 1. A must try.’ – Bill Gates’ Last Interview

                with CNN.” (Exh. E at 3.)

             c. The “Discover” advertorial falsely claimed that Scientific American reporter Gary

                Stix “[h]eavily praised” Geniux as “‘the missing link in human evolution’ in his

                report, ‘Turbo-charging the Brain.’” (Exh. F at 1.)

             d. The Smart Stuff advertorial falsely claimed that James Rickman, “a resident

                scholar at the American Enterprise Institute . . . and lead contributor to The

                Discovery Magazine” reported his own results from a four-week trial. In the

                advertorial, Mr. Rickman claimed, “After the fourth week, my final results were

                amazing. My memory is crystal-clear, and my levels of focus and concentration

                have been through the roof! . . . [M]y memory has sky rocketed. . . . .” (Exh. D

                at 3.)

       43.      Many of the sham news websites included false “as seen on” or “featured in”

references that implied that legitimate news sources like ABC News, CNN Health, and Men’s

Health, among others, have similarly featured the Geniux Products and their claimed effects.

(Exh. D at 1 and Exh. F at 1.)

       44.      The Smart Stuff advertorial further falsely claimed that “GeniuxTM was recently

given honorable mention in Forbes’ printed and online magazine editions as being the pill that

can turn you into ‘the quickest thinker on the planet.’” (Exh. D at 2.)

       45.      In some instances, these sham news websites featured consumer testimonials

praising the Geniux Products or their effects. For example:



                                                 20
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 22 of 34. PageID #: 22



             a. A reader comment posted by “Richard Klekar” claimed: “I have been taking

                  GENIUX daily over the past 2 weeks and have noticed a difference in my

                  cognitive processing skills and memory, as well as my ability to attend to detail.”

                  (Exh. D at 6.)

             b. A reader comment posted by “Dan” claimed: “After I started taking Geniux I got

                  a promotion at work after just 3 weeks. Three months later I’m CEO and have

                  surpassed all my colleagues.” (Exh. E at 4.)

             c. A reader comment posted by “Michael” claimed: “I saw this . . . a lot on the news

                  about that student who took it and got blamed for cheating caus e [sic] it gave him

                  an edge over everyone else . . . . I tried [Geniux] and I’ll admit, it’s the best thing

                  I’ve had for focus and clarity . . . .” (Exh. F at 6.)

       46.        The purported consumer testimonials promoting Defendants’ Geniux Products are

fake. The consumers featured on the sites are fictitious.

       47.        The sham news sites did not disclose, or did not disclose adequately, that they

were paid advertisements, and they misrepresented their affiliation with the legitimate news sites

cited on their websites. Some of these sham news sites contained no disclaimer that they were

advertisements and not affiliated with actual news sites. (See, e.g., Exh. E.) Among those sham

news sites that provided any disclaimers, those disclaimers were not clear and conspicuous and

therefore did not change the overall impression that the sites were news sites. For example, The

Discover advertorial placed a tiny disclaimer, “ADVERTORIAL,” above the heading of its fake

magazine title:




                                                     21
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 23 of 34. PageID #: 23




(Exh. F at 1.)

The Discover advertorial buried another disclaimer at the very end of its advertorial, three pages

after the order link (when printed) to buy Geniux Products and one page after the end of the fake

consumer reviews:




(Exh. F at 8).

       The Smart Stuff advertorial provided similar language:




(Exh. D at 7.) Although this disclaimer was accompanied by a heading in large font, ‘THIS IS

AN ADVERTISEMENT AND NOT AN ACTUAL NEWS ARTICLE, BLOG, OR

CONSUMER PROTECTION UPDATE,” consumers would see the heading or disclaimer only if

they had scrolled past the order link (on page 4 when printed) and past three pages of fake

consumer testimonials (pages 4 to 6). Thus, neither the heading nor the disclaimer was clear or

conspicuous.


                                                22
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 24 of 34. PageID #: 24



       48.     Defendants had the authority to control whether or not the Geniux Products were

advertised through sham news websites. Defendants had the ultimate control over the manner in

which the Geniux Products were promoted and, if necessary, could terminate their relationships

with any marketers who failed to comply with their directives. For example, Defendants

prohibited affiliate marketers’ use of incentives (e.g., free items included with purchase) and trial

offers. In addition, Defendants approved advertisements for affiliate marketers’ use and paid

commissions for sales that they attributed to those advertisements. At times, Defendants

received emails from affiliate advertising networks seeking permission to use sham news

advertising, as well as copies of ads deceptively formatted as news articles that the networks

recommended using because they were successful. Defendants would repurpose such ads to use

to sell the Geniux Products.

       49.     Defendants had knowledge of the sham news websites (advertorials), as

demonstrated by their making the advertorials available to affiliate marketers, at times

specifically pairing them with their own Geniux Product websites (landers). When making

advertising materials available to affiliate marketers, Defendants often referred to both

advertorials and landers as “offers.” Defendants distinguished offers by their names and then

used the same names for these offers in emails to affiliate advertisers, in their business records,

and in their affiliate marketing database, including, for example, “Lander Onyx (Black),”

“Lander Fuel (Blue),” and “Geniux Advertorial (Discover),” among others. In some instances,

Defendants used offer names – such as “Geniux Advertorial (Discover) to Lander Onyx (Black)”

and “Geniux Advertorial (Discover) to Lander Fuel (Blue)” – that indicated that particular sham

news advertorials would link to particular Genius Product landers where consumers could

purchase the Geniux Products. In Defendants’ affiliate marketing database, one offer, named



                                                 23
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 25 of 34. PageID #: 25



“Geniux Advertorial (NOT Stephen Hawking) to Desktop (FUEL) w/Mobile Redirect

(Enhance),” included the following thumbnail:




Defendants’ Marketing Practices

       50.     Consumers could purchase Defendants’ Geniux Products either by accessing

Defendants’ product websites or by calling the toll-free numbers provided on those websites.

Defendants offered at least three packages: Buy three bottles and get two free (five bottles total)

with free shipping; Buy two bottles and get one free (three bottles total) with free shipping; or

one Bottle Starter Package (one bottle) at a cost of $4.95 for standard shipping.

       51.     In some instances, the first page of Defendants’ product websites have

prominently displayed a lead generation form entitled, “Tell us where to ship your advanced

bottle of GENIUX.” This form seeks consumers’ first and last name, full mailing address, phone

number, and email address. In some instances, consumers who completed Defendants’ lead




                                                 24
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 26 of 34. PageID #: 26



generation forms without placing an order of Geniux Products were subsequently contacted by

Defendants’ outbound customer service to complete their order.

       52.       Defendants’ product websites promised consumers who agreed to try the Geniux

Products a “100% MONEY BACK GUARANTEE” (See Exhs. A-C), at times reinforced with a

conspicuous message that consumers could try the products “risk free,” or claims that consumers

could return unused portions within 30 days for a full refund:




(Exh. C at 3.)




                                                25
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 27 of 34. PageID #: 27



(Exh. B at 9.)

       53.       In some instances, during the purchase process, a small disclaimer appeared in a

separate paragraph below the “30 DAY MONEY BACK GUARANTEE” claim that contradicted

the risk-free and money-back guarantee claims.




(Excerpt from payment entry webpage during May 2016 purchase of Geniux Product from

www.geniuxmind.com.)

       54.       Contrary to Defendants’ express representations of a “100% money back

guarantee” and a “full refund,” Defendants did not, in fact, provide a full refund to consumers.

Consumers who returned the Geniux Product received only a partial refund because they paid out

of pocket for return shipping, paid an inadequately-disclosed restock fee per bottle to

Defendants, and were not reimbursed for the original shipping and handling charges.

       55.       In some instances, even when consumers returned Geniux Products in accordance

with Defendants’ instructions, Defendants failed to issue refunds to such consumers, despite

reassurances from Defendants’ customer service that such refunds were being processed.

       56.       In other instances, Defendants employed tactics to frustrate consumers’ attempts

to obtain their promised refunds. Defendants sometimes made it difficult or nearly impossible


                                                 26
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 28 of 34. PageID #: 28



for consumers to reach customer service by phone, email, or postal mail to request a refund. For

example, Defendants’ inbound customer service phone lines often rang unanswered, without an

opportunity for consumers to leave a voicemail. In other instances, consumers would send

multiple emails to Defendants’ customer service, to no avail. Defendants also instructed their

customer service agents to offer complaining customers only partial refunds, ranging from ten

percent to fifty percent of the purchase price. In some instances where a Return Merchandise

Authorization (“RMA”) number was required to initiate a refund, Defendants’ customer service

agents refused to provide RMA numbers to those customers.

       57.     In other instances, Defendants charged consumers who ordered the Geniux

Products but never fulfilled those orders. Consumers seeking refunds for these unfulfilled orders

encountered similar problems reaching customer service and/or receiving false assurances from

customer service that their refunds were being processed.

       58.     Defendants were aware of consumer complaints regarding billing or refunds, as

well as the deceptive news format of the ads.

                              VIOLATIONS OF THE FTC ACT

       59.     Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

or practices in or affecting commerce.”

       60.     Misrepresentations or deceptive omissions of material fact constitute deceptive

acts or practices prohibited by Section 5(a) of the FTC Act. Acts or practices are unfair under

Section 5 of the FTC Act if they cause or are likely to cause substantial injury to consumers that

consumers cannot reasonably avoid themselves and that is not outweighed by countervailing

benefits to consumers or competition. 15 U.S.C. § 45(n).




                                                27
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 29 of 34. PageID #: 29



       61.     Section 12 of the FTC Act, 15 U.S.C. § 52, prohibits the dissemination of any

false advertisement in or affecting commerce for the purpose of inducing, or which is likely to

induce, the purchase of food, drugs, devices, services, or cosmetics. For the purposes of

Section 12 of the FTC Act, the Geniux Products, including but not limited to Xcel, Geniux,

EVO, and Ion-Z, are each either a “food” or a “drug” as defined in Section 15(b) and (c) of the

FTC Act, 15 U.S.C. § 55(b), (c).

                                             Count I

                           False or Unsubstantiated Product Claims

       62.     Through the means described in Paragraphs 30, 35, and 37, Defendants have

represented, directly or indirectly, expressly or by implication, that the Geniux Products:

               a. Improve short and long term memory, increase focus, including by as much as

                   300 percent, and increase concentration in users;

               b. Prevent memory loss and increase short and long term memory in persons

                   experiencing cognitive decline because of age;

               c. Boost brain power, including by as much as 89.2 percent;

               d. Increase users’ IQ, including by as much as 100 percent; and

               e. Improve users’ speed of information processing.

       63.     The representations set forth in Paragraph 62 are false or were not substantiated at

the time the representations were made.

       64.     Therefore, the making of the representations as set forth in Paragraph 62 of this

Complaint constitutes a deceptive act or practice and the making of false advertisements, in or

affecting commerce in violation of Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a) and

12.



                                                28
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 30 of 34. PageID #: 30



                                            Count II

                                  False Establishment Claims

       65.     Through the means described in Paragraphs 30, 35, 37 through 38, and 40,

Defendants have represented, directly or indirectly, expressly or by implication, that the Geniux

Products have been:

               a. Clinically proven to increase focus, including by as much as 121 percent;

               b. Clinically proven to increase concentration, including by as much as 312

                  percent;

               c. Clinically proven to boost brain power, including by as much as 89.2 percent;

               d. Clinically proven to enhance memory recall;

               e. Clinically proven to increase users’ IQ, including by as much as 100 percent;

                  and

               f. Tested in human clinical trials, including over 2,000 trials conducted by the

                  Nottingham Clinical Trials Unit (NCTU).

       66.     In truth and in fact, the Geniux Products have not been:

               a. Clinically proven to increase focus, including by as much as 121 percent;

               b. Clinically proven to increase concentration, including by as much as 312

                  percent;

               c. Clinically proven to boost brain power, including by as much as 89.2 percent

               d. Clinically proven to enhance memory recall;

               e. Clinically proven to increase users’ IQ, including by as much as 100 percent;

                  or

               f. Tested in human clinical trials, including over 2,000 trials conducted by the



                                                29
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 31 of 34. PageID #: 31



                   Nottingham Clinical Trials Unit (NCTU).

       67.     Therefore, the making of the representations set forth in Paragraph 65 constitutes

a deceptive act or practice and the making of false advertisements, in or affecting commerce, in

violation of Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a) and 12.

                                              Count III

                                       Other Misrepresentations

       68.     Through the means described in Paragraphs 33 through 35, 37 through 38, and 40

through 44, Defendants have represented, directly or indirectly, expressly or by implication, that:

               a. Certain websites linking to Defendants’ Geniux Product websites were

                   objective news reports;

               b. Objective news reporters have performed independent tests demonstrating the

                   effectiveness of the Geniux Products;

               c. Legitimate news sources featured the Geniux Products and their claimed

                   effects; and

               d. Celebrities depicted in advertorials for Geniux Products have endorsed the

                   effectiveness of the Geniux Products.

       69.     In truth and in fact:

               a. The websites linking to Defendants Geniux Product websites were

                   advertisements made to appear as objective news reports;

               b. Objective news reporters have not performed independent tests demonstrating

                   the effectiveness of the Geniux Products;

               c. Legitimate news sources have not featured the Geniux Products and their

                   claimed effects; and



                                                 30
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 32 of 34. PageID #: 32



               d. The celebrities depicted in advertorials for Geniux Products have not endorsed

                   the effectiveness of the Geniux Products.

       70.     Therefore the making of the representations as set forth in Paragraph 68 of this

Complaint constitutes a deceptive act or practice and the making of false advertisements, in or

affecting commerce, in violation of Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a) and

52.

                                             Count IV

                   False Advertising Claims Through Consumer Endorsers

       71.     Through the means described in Paragraph 45, Defendants have represented,

directly or indirectly, expressly or by implication, that users featured in their advertorials were

actual persons who had used Geniux Products.

       72.     The representation set forth in Paragraph 71 is false or misleading. Therefore, the

making of the representation set forth in Paragraph 71 of this Complaint constitutes a deceptive

act or practice and the making of false advertisements, in or affecting commerce, in violation of

Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a) and 52.

                                              Count V

                               False Refund and Risk-Free Claims

       73.     Through the means described in Paragraphs 52 and 53, Defendants have

represented to consumers, directly or indirectly, expressly or by implication, that dissatisfied

consumers could return the Geniux Products and receive a full, prompt refund.

       74.     Through the means described in Paragraphs 52 and 53, Defendants have

represented to consumers, directly or indirectly, expressly or by implication, that they could try

the Geniux Products risk-free.



                                                 31
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 33 of 34. PageID #: 33



       75.     The representations in Paragraphs 73 and 74 are false or misleading because, to

obtain a refund, Defendants required consumers to pay: the cost of shipping and handling

(except for multi-bottle purchases), which was not refundable; the out-of-pocket cost of return

shipping; and a $5 restock fee per bottle. In some instances, Defendants made it difficult, if not

impossible, for consumers to reach customer service. In other instances, Defendants frustrated

customers’ attempts to initiate the refund process by, for example, requiring but refusing to

provide a Return Merchant Authorization number. In other instances, Defendants failed to

provide refunds to consumers who complied with their return policy or falsely represented that

consumers were eligible for at most a fifty percent refund. In other instances, Defendants

charged consumers for products ordered but never fulfilled those orders and refused to provide

refunds.

       76.     Therefore, the making of the representations set forth in Paragraphs 73 and 74

constitute a deceptive act or practice, in or affecting commerce, in violation of Section 5(a) of the

FTC Act, 15 U.S.C. § 45(a).

                                     CONSUMER INJURY

       77.     Consumers have suffered and will continue to suffer substantial injury as a result

of Defendants’ violations of the FTC Act. In addition, Defendants have been unjustly enriched

as a result of their unlawful acts or practices. Absent injunctive relief by this Court, Defendants

are likely to continue to injure consumers, reap unjust enrichment, and harm the public interest.

                           THIS COURT’S POWER TO GRANT RELIEF

       78.     Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable



                                                 32
      Case: 5:19-cv-00788-JRA Doc #: 1 Filed: 04/10/19 34 of 34. PageID #: 34



jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

                                    PRAYER FOR RELIEF

       Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15 U.S.C. § 53(b),

and the Court’s own equitable powers, requests that the Court:

       A.      Enter a permanent injunction to prevent future violations of the FTC Act by

Defendants;

       B.      Award such relief as the Court finds necessary to redress injury to consumers

resulting from Defendants’ violations of the FTC Act, including but not limited to, rescission or

reformation of contracts, restitution, the refund of monies paid, and the disgorgement of ill-

gotten monies; and

       C.      Award Plaintiff the costs of bringing this action, as well as such other and

additional relief as the Court may determine to be just and proper.

                                              Respectfully submitted,

                                              ALDEN F. ABBOTT
                                              General Counsel

Dated: April 10, 2019                         /s Kristin M. Williams
                                              KRISTIN M. WILLIAMS
                                              Federal Trade Commission
                                              600 Pennsylvania Avenue, N.W.
                                              Mailstop CC-10528
                                              Washington, DC 20580
                                              Tel. (202) 326-2619
                                              kwilliams2@ftc.gov

                                              Attorney for Plaintiff
                                              FEDERAL TRADE COMMISSION




                                                33
